i          i        i                                                               i      i     i




                                 MEMORANDUM OPINION


                                         No. 04-09-00127-CV

                              IN THE MATTER OF J.A.P., a Juvenile


                     From the 386th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2008-JUV-01211
                              Honorable Laura Parker, Judge Presiding


PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 24, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who does not oppose the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX . R. APP . P. 42.1(a)(1). Costs of the appeal are taxed against appellant.

                                                       PER CURIAM